Citation Nr: 1413439	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  06-00 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss of the left ear.

2.  Entitlement to an initial compensable disability rating for service-connected perforation of the tympanic membrane of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1995 to January 2004.  It also appears that he had additional service from June 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California, that, in pertinent part, denied service connection for bilateral hearing loss and granted service connection for perforation of the tympanic membrane of the left ear, and assigned an initial noncompensable disability rating.  In December 2004, the Veteran expressed disagreement with the denial of service connection for left ear hearing loss and for the assigned initial disability rating for the service-connected perforation of the tympanic membrane of the left ear.  Thereafter, he timely filed a substantive appeal.

In February 2014, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing is of record.

During the February 2014 hearing, the Veteran raised the issue of service connection for the previously denied right ear hearing loss.  The issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in such file includes the transcript from the February 2014 Board hearing.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Initially, the Board notes that VA correspondence of record dated in April 2010 suggests that the Veteran had an additional period of active service from June 2007 to June 2008.  A review of his claims file reveals that service personnel and treatment records from this period of active service have not been associated with the claims file.  As such, on remand, the RO must endeavor to obtain service personnel and treatment records of the Veteran for this period of active service.

With regard to the issue of service connection for left ear hearing loss, the Veteran's claim of service connection was denied, in pertinent part, because he did not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  However, the most recent VA audio examination of record is dated in May 2004, which is prior to his most recent period of active service.  As such, following the foregoing development, the Veteran must be scheduled for an updated VA audiogram so as to ascertain the precise nature and etiology of his asserted hearing loss.  Moreover, as service connection has been established for perforation of the tympanic membrane of the left ear, an opinion must be obtained as to whether any hearing loss disability found on examination was either caused by or is aggravated by the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

As to the issue of an increased disability rating for the service-connected perforation of the tympanic membrane of the left ear, the Board finds that the most recent VA examination of record is dated in May 2004.  However, this examination was for the purpose of establishing service connection and not for the purpose of assessing the Veteran's current level of severity.  Therefore, a new VA examination is required to assess the current levels of severity of the Veteran's disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The RO/AMC shall take appropriate steps to obtain service personnel and treatment records of the Veteran for his period of active service dated from June 2007 to June 2008.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit any such records in his possession directly to VA.

3.  The RO/AMC shall schedule the Veteran for a VA examination with an otolaryngologist so as to ascertain the precise nature and etiology of his asserted left ear hearing loss, and the nature and severity of this service-connected perforation of the tympanic membrane of the left ear.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination. 
For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.

All results of the audiological evaluation are to be reported in detail and associated with the claims file.

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a)  Does the Veteran have a current diagnosis of a hearing loss disability of one or both ears as defined by VA regulation (38 C.F.R. § 3.385)?

(b)  If the Veteran is determined to have a current diagnosis of a hearing loss disability, is it as likely as not that such had onset in service, within one year of separation from any period of active service, or is causally related to active service, to include injury due to loud noise exposure experienced therein.

In offering this impression, the examiner must acknowledge and discuss the Veteran's reports as to the onset of his hearing problems.  Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

(c)  If the Veteran is determined to have a current diagnosis of a hearing loss disability, is it as likely as not that such was caused (in whole or in part) by a  service-connected disability (tinnitus and perforation of the tympanic membrane of the left ear)?

(d)  If the Veteran is determined to have a current diagnosis of a hearing loss disability, is it as likely as not that such is aggravated (permanently worsened) by a  service-connected disability (tinnitus and perforation of the tympanic membrane of the left ear)?  

The absence of evidence of treatment for a hearing loss disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

(e)  With specific regard to the issue of an increased disability rating for the service-connected perforation of the tympanic membrane of the left ear, the examiner is requested to clearly describe the nature and severity of any impairment caused by the Veteran's tympanic membrane perforation, or residuals thereof.  

The examiner shall identify all of the Veteran's competent and credible related symptomatology, to include any infection, ear pain, dizziness, and vertigo.  The examiner shall then comment as to whether any of these represent separate and distinct disabilities. 

The examiner must fully describe the functional effects caused by the perforated tympanic membrane, including specifically the impact of any such effect on the Veteran's employability.

If the examiner is unable to provide any opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



